Order filed October 11, 2022




                                         In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-22-00584-CV
                                   ____________

                     In the Interest of K.L. and C.L., Children


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2020-01646J


                                        ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant’s brief was due October 10, 2022. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel Daniella Gonzalez, to file
appellant’s brief no later than October 20, 2022. If the brief is not filed by that
date, counsel may be required to show cause why she should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.

                                        PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Wise and Hassan.